UNITED STATES NAVY-MARINE CORPS
                 COURT OF CRIMINAL APPEALS
                      WASHINGTON, D.C.
                               Before
           M.D. MODZELEWSKI, R.Q. WARD, J.R. MCFARLANE
                      Appellate Military Judges

                      UNITED STATES OF AMERICA

                                     v.

                       ANTHONY J. ALDONIS
            PRIVATE FIRST CLASS (E-2), U.S. MARINE CORPS

                           NMCCA 201300306
                       GENERAL COURT-MARTIAL

Sentence Adjudged: 29 April 2013.
Military Judge: Col G.W. Riggs, USMC.
Convening Authority: Commanding General, 2d Marine Aircraft
Wing, II Marine Expeditionary Force, Cherry Point, NC.
Staff Judge Advocate's Recommendation: LtCol J.J. Murphy,
USMC.
For Appellant: CAPT Brent Filbert, JAGC, USN.
For Appellee: CAPT Frank J. Foil, JAGC, USN; Maj Crista D.
Kraics, USMC.

                           20 February 2014

     ---------------------------------------------------
                     OPINION OF THE COURT
     ---------------------------------------------------

THIS OPINION DOES NOT SERVE AS BINDING PRECEDENT, BUT MAY BE CITED AS
PERSUASIVE AUTHORITY UNDER NMCCA RULE OF PRACTICE AND PROCEDURE 18.2.

PER CURIAM:

     A military judge sitting as a general court-martial,
convicted the appellant, pursuant to his pleas, of attempted
sodomy on a child under the age of twelve years, committing a
lewd act on a child under the age of twelve years, and adultery,
in violation of Articles 80, 120, and 134, Uniform Code of
Military Justice, 10 U.S.C. §§ 880, 920, and 934. The military
judge sentenced the appellant to eight years confinement,
reduction to pay grade E-1, and a dishonorable discharge. The
convening authority (CA) approved the sentence as adjudged.

     In his sole assigned error, the appellant characterizes his
sentence as inappropriately severe and urges us to affirm only a
confinement period of four years and a dishonorable discharge.
We have examined the record of trial, the appellant's assignment
of error, and the pleadings of the parties. We conclude that
the findings and the sentence are correct in law and fact and
that no error materially prejudicial to the substantial rights
of the appellant was committed. Arts. 59(a) and 66(c), UCMJ.

                          Discussion

     This court reviews the appropriateness of the sentence de
novo. United States v. Roach, 66 M.J. 410, 413 (C.A.A.F. 2008).
We engage in a review that gives “‘individualized consideration’
of the particular accused ‘on the basis of the nature and
seriousness of the offense and the character of the offender.’”
United States v. Snelling, 14 M.J. 267, 268 (C.M.A. 1982)
(quoting United States v. Mamaluy, 27 C.M.R. 176, 180-181
(C.M.A. 1959)).

     Here, the appellant engaged in sexual intercourse with a
fellow Marine’s spouse while the Marine was on deployment in
Afghanistan. The appellant then entered the bedroom of the
deployed Marine’s seven-year-old daughter, exposed himself,
forced her to engage in sexual touching, and attempted to commit
sodomy with the child. Given these circumstances, we find the
adjudged sentence entirely appropriate. To grant relief at this
point would be engaging in clemency, a prerogative reserved for
the convening authority, and we decline to do so. United States
v. Healy, 26 M.J. 394, 395-96 (C.M.A. 1988).




                                2
                          Conclusion

     The findings and the sentence as approved by the CA are
affirmed.

                                For the Court


                                R.H. TROIDL
                                Clerk of Court




                                3